DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed January 18, 2022.  Applicant has amended claims 1, 5-7, 13, 18, canceled claim 11 and added claims 21-22.  Currently, claims 1-10, 12-22 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The U.S.C. 101 rejections of claims 1-10, 12-20 are maintained in light of applicant’s amendments to claims 1, 5-7, 13, 18.  
The U.S.C. 103 rejections of claims 1-10, 12-20 are withdrawn in light of applicant’s amendments to claims 1, 5-7, 13, 18.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments

Applicant’s arguments submitted on 1/18/22 have been considered but are not persuasive.  
Applicant argues on p. 8 of the remarks that the 101 rejection is improper.  Applicant argues that generating a risk proposal message and displaying the message are additional elements and not part of the abstract idea.  Examiner disagrees that generating the message is not part of the abstract idea.   Displaying can be considered an additional element but does not constitute an improvement to a computer or a technology nor is not effect a transformation or 
Applicant argues on p. 9 of the remarks that the 103 rejections are improper based on the amended language.  Examiner notes these arguments are moot and not persuasive in light of the updated rejection and application of the Vennelakanti reference and the newly cited Turner reference.  

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 12-22 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (method, system and non-transitory computer readable media).  Claims 1-10, 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 13 and 18 recite obtaining a geographic location data regarding a desired geographic location for a first drilling rig and obtaining rig operation data Dependent claims 2-9,  12, 14-17, 19-21 also do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further showing more specifics on the simulating, models, the type of rig data, obtaining well input parameters, predicted parameters, and risk proposal and comparing the clean time and cost generated using the one or more regression analyses with an observed clean time and cost; and updating the model based on the comparing.  Dependent claims 10 and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination such as a network connection and drilling management network and generating a control signal to send a control signal to operate an equipment based at least in part on the results of the simulating (as evidenced by para [0058]-[0063] of applicant’s own specification) are well understood, routine and conventional in the field.   

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8,  10, 12-15, 17-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roth et al. (US 2019/0361146 A1) in view of Cohen et al. (US 2013/0140031 A1) (hereinafter .

Claims 1, 13 and 18:
Roth, as shown, discloses the following limitations of claims 1, 13 and 18:
A method (and corresponding system and non-transitory computer readable media – see para [0116]-[0120] and Fig 1, showing corresponding computer functionality and structure), comprising: obtaining, by a computer processor, geographic location data regarding a desired geographic location for a first drilling rig (see para [0015], showing receiving information about optimal design of new wells for defined geographic area); 
obtaining, by the computer processor, rig operation data regarding a plurality of drilling rigs at different geographic locations (see para [0015], showing generating a plurality of attributes for a plurality of wells and see para [0016], "The result may be an optimal design for a new well at a specified location with the defined geographic area, and the method may further comprise transmitting, from the processor and to a drilling control system of an oil rig, instructions for drilling a well having the optimal design"); 
generating, using the rig operation data, a model that identifies a level of risk associated with a plurality of rig operations (see para [0296]-[0298], "Systems and methods according to some embodiments of the present disclosure may include geologic hazard identification, mapping, and/or avoidance. Geologic hazards, like faulting or karsts, can dramatically affect the production of wells. Wells passing 
simulating, by the computer processor and using the geographic location data and the model, rig operations for constructing a portion of a wellbore drilled by the first drilling rig at the desired geographic location (see para [0258], "When making production predictions for wells where values are not available, the mapping-set technique is run first. This generates a field of potential well designs based on the probabilities of different values. A Monte-Carlo simulation can then be performed where many different potential values are sampled and weighted by their probabilities. Production can be predicted using the AVAS models. The many different predictions can then be aggregated into a final prediction." and see para [0260], "and the AVAS prediction models are used to make predictions of each of the simulated designs. The predictions are then aggregated into a single prediction, whether using average or median values or by building a distribution of the predictions and selecting the most likely value based on the distribution. This process may be repeated for different intervals of production (e.g. 30 days, 60 days, 90 days)." and see para [0291], "The predictions upon which the charts of FIG. 68 are based necessarily depend upon certain assumptions, which can be modified by 
Roth, however, does not specifically disclose simulating…a sequence of rig operations for constructing a portion of wellbore.  In analogous art, Cohen discloses the following limitations:
simulating…a sequence of rig operations for constructing a portion of wellbore (see para [0088], "When multiple wells are planned or drilled, simulations can be 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Cohen with Roth because planning for a sequence enables a more effective overall design of well planning operations that considers the flow between multiple tools (see Cohen, para [0001]-[0003]).    
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for performing optimized downhole stimulation operations as taught by Cohen in the a method for predicting well production of Roth, since the claimed invention is merely a combination of old elements, 
Roth and Cohen do not specifically disclose performing one or more regression analyses on the rig operation data with a dependency on time, cost, or a combination thereof so as to filter the rig operation data and generate an estimated range of clean time and cost given.  In analogous art, Vennelakanti discloses the following limitations:
performing one or more regression analyses on the rig operation data with a dependency on time, cost, or a combination thereof so as to filter the rig operation data and generate an estimated range of clean time and cost given (see para [0048], "Analytics layer 803 can be applied to perform hybrid analytics for operational process discovery. The analytics layer 803 can include prescriptive, predictive and descriptive analytics. Descriptive analytics can involve creating models for deployments in the rig nodes and can involve geological data analysis and production operation analysis. The descriptive analytics can integrate the onsite or near field data sets of an individual rig into the rig node. Predictive analytics can involve providing event detection functions for the individual rigs. Such analytics can involve production estimation, operation time and cost models. Prescriptive analytics can involve directing a course of action to the individual rig operator and can involve equipment configuration recommendations and production operation recommendations." and see para [0084], " the management server 102 applies one or more methodologies for analysis. Such analysis can include linear regression, logistic regression, analysis of variance, multivariate analysis of variance, time 
simulating…based at least in part on the model and the one or more regression analyses (see para [0093], "At 1701, predictive powers of the attributes associated with each subsystem are determined Supervised learning methods such as Markov modeling, logit regression, naive Bayes or decision tree techniques can be applied to the data. Information Gain (IG) derived from the machine learning methods can aid in dimension reduction process for reducing the number of random variables under consideration." and see para [0096], "it should be understood that an evaluation may be performed to determine if attributes of a subsequent process are indicative/have predictive powers for a preceding process. The analytics performed here can be based on analytics tools and application of analysis such as linear regression, logistic regression, analysis of variance, multivariate analysis of variance, time series analysis, and support vector machines (SVM), and so on, and applied to multiple attributes over multiple phases in the timeline. The analytics can also be conducted to find the correlation of such attributes as they affect NPT or production output. For example, if attributes related to the drilling phase for one subsystem affect another attribute in another subsystem for the production and 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Vennelakanti with Roth and Cohen because integrating regression analysis to generate data can enable operators to make better decisions to reduce downtime (see Vennelakanti, para [0004]-[0005]).     
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the oil and gas rig data aggregation and modeling system as taught by Vennelakanti in the Roth and Cohen combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Roth, Cohen and Vennelakanti do not specifically disclose generating a risk proposal message that describes the probability that a drilling project will exceed a proposed bid based at least in part on a result of the simulating.  In analogous art, Turner discloses the following limitations:
generating a risk proposal message that describes the probability that a drilling project will exceed a proposed bid based at least in part on a result of the simulating (see para [0040], "The method may be used to quantify the levels of equivalent density variations associated with 1) uneconomical or suboptimal performance or low risks, and 2) high performance and high risks." and see para [0047], "drilling 
the risk proposal message to an operator (see para [0060], "the variation 530 between first and second values and the threshold value (510, 520) may be displayed on a visualization dial 500. In this example, the threshold value 510 may correspond to a value beyond which drilling operations are low risk but uneconomical or suboptimal. The threshold value 520 may correspond to a value beyond which drilling operations are efficient but risky. As shown for example in FIG. 6, block 450 may alternatively or additionally comprise adding the variation between first and second values on a log 600 including indications of drilling conditions. The log 600 may comprise a chart of amplitude 620 of normalized variation (increasing toward the right of FIG. 6) as a function of drill pipe connection depth (or time) 610 (increasing toward the bottom of FIG. 6). The variation may be added as a bar 644 at the bottom of the log 600, below the bars corresponding to the variations previously displayed on the log 600. Each bar of the chart may be colored based on the comparison with the threshold values 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Turner with Roth, Cohen and 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the oil and gas rig data aggregation and modeling system as taught by Turner in the Roth, Cohen and Vennelakanti combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 2, 14 and 19:
Further, Roth discloses the following limitations:
wherein the sequence of rig operations are simulated prior to construction of the wellbore at the desired geographic location (see para [0010]-[0016], showing data is used in optimal design and planning of new well), and 
wherein the sequence of rig operation comprises surface operations, and downhole operations (see para [0178], "The directional survey is a report of the path of a wellbore from its surface location down through to its bottom hole location. The directional survey is comprised of samples that specify the X, Y, and vertical depth values (from the Kelly Bushing elevation) of the wellbore at each sample point, or that specify the change in X and Y values from the well's X, Y surface location, plus a measured depth from the Kelly Bushing elevation. The directional survey is an essential component of various aspects of the present disclosure, including for 

Claim 3:
Further, Roth discloses the following limitations:
wherein the model further identifies a total cost and amount of time associated with performing a predetermined drilling operation for constructing the portion of the wellbore (see para [0277], "The dashboard as part of which the graphs of FIGS. 49-54 may be displayed may also display an economic prediction for a given well, as shown in FIG. 55. On this screen, a user may enter (or the device 100 may pre-populate, based on data obtained from a database via a database interface 112) relevant economic data such as the current price of oil, the current price of gas, the cost per length of drilling vertically, the cost per length of drilling laterally, the stage cost, the proppant cost per unit volume, the fracking fluid cost per unit volume, the additional drilling and completions costs, and/or a monthly operating cost. Based on this data, the processor 104 may cause the user interface 122 to display a graph showing projected well revenue over time (based on the predicted productivity of the well, with associated probabilities) together with projected well 

Claim 4:
Roth does not specifically disclose a casing design for the wellbore.  In analogous art, Cohen discloses the following limitations:
wherein the rig operation data comprises an amount of drilling time for a predetermined drilling operation based on a hole size of a wellbore, a predetermined interval that the wellbore is drilled, a type of basin being drilled by the wellbore, a type of petroleum play comprising the wellbore, and a casing design for the wellbore (see para [0070], "The MEM 462 may be generated by information gathered using, for example, the oilfield operations of FIGS. 1.1-1.4, 2.1-2.4 and 3. For example, the 3D MEM may take into account various reservoir data collected beforehand, including the seismic data collected during early exploration of the formation and logging data collected from the drilling of one or more exploration wells before production (see, e.g., FIGS. 1.1-1.4). The MEM 462 may be used to provide, for example, geomechanical information for various oilfield operations, such as casing point selection, optimizing the number of casing strings, drilling stable wellbores, designing completions, performing fracture stimulation, etc."), and 
wherein the rig operation data further comprises a cost of the predetermined drilling operation (see para [0156], "y representing the cost of the operation (completion and stimulation)").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for performing optimized downhole stimulation operations as taught by Cohen in the a method for predicting well production of Roth, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

Claim 5:
Further, Roth discloses the following limitations:
obtaining a plurality of well input parameters for constructing the wellbore (see para [0162], "using a predictive model based on a variety of input parameters, such as the date the well was drilled, the drilling company, the type of well, and the location of the well,” and see para [0188], [0211]-[0212]); and
wherein the one or more regression analyses on the rig operation data are performed based on the plurality of well input parameters (see para [0254], "The prediction algorithm uses non-parametric, non-linear regression in combination with machine learning and classification techniques to make predictions using combinations of well attributes. Techniques utilized to generate the prediction include Additivity and Variance Stabilization (AVAS), the mapping-set machine learning technique described above, and decline curve analysis. The models used to predict future well production are first validated based on their ability to blindly predict past well production correctly. The result of step (23) is a new prediction 

Claim 6:
Further, Roth discloses the following limitations:
wherein the cost comprises a cost of constructing the wellbore at the desired geographic location, a cost of operating the first drilling rig at the desired geographic location, or both (see para [0121], showing cost of real estate as relevant data)
Roth and Cohen do not specifically disclose wherein the clean cost comprises a total amount of time minus an amount of nonproductive time for constructing the wellbore.  In analogous art, Vennelakanti discloses the following limitations:
wherein the clean cost comprises a total amount of time minus an amount of nonproductive time for constructing the wellbore (see para [0073], "Example functions within the hybrid compute system 1303-4 models include diagnosis of situations of the rig node systems, root cause analysis to determine attributes, correlation analysis to determine cross dependent attributes, prediction analysis to forecast production and NPT of a rig system over the timeline, and also query and search functions to compare other historical rig systems to compare with the rig systems in the network. The diagnosis function and root cause analysis can involve the determination of model signatures and comparison to the rig signature of a rig system. Correlation functions can determine new correlations and update management information regarding key attributes to be analyzed as illustrated in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the oil and gas rig data aggregation and modeling system as taught by Vennelakanti in the Roth and Cohen combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 and 15:
Further, Roth discloses the following limitations:
wherein generating the model comprises: obtaining the model (see para [0012], "The generating the structural model may be further based on the at least some reported data, and the generating the geologic property map may be further based on the at least some reported data." and see para [0014], "The generating a well attribute may comprise generating a plurality of well attributes, the generating a structural model may be based on the plurality of well attributes, and the predicting a planned well attribute may comprise predicting a plurality of planned well attributes." and see para [0016], "The result may be an optimal design for a new well at a specified location with the defined geographic area, and the method may further comprise transmitting, from the processor and to a drilling control system 
updating the model in real time based on the rig operation data, wherein the model is updated iteratively using a search method until the model converges to a predetermined criterion (see para [0305], "As new information is added to the databases that provide the data upon which production predictions are based, the production predictions are continuously or periodically updated. Then, the updated predictions are used to assess the predicted production of various well designs at the drilling location, iterating such items as number of stages, amount of proppant used, vertical depth, and horizontal depth. This information is then used to optimize the well construction.").

Claim 8:
Further, Roth discloses the following limitations:
wherein simulating the sequence of rig operations comprises performing one or more Monte Carlo simulations for constructing the portion of the wellbore (see para [0258], "This generates a field of potential well designs based on the probabilities of different values. A Monte-Carlo simulation can then be performed 

Claims 10 and 21:
Roth and Cohen do not specifically disclose establishing, at a remote server, a first network connection to a drilling management network at a second drilling rig.  In analogous art, Vennelakanti discloses the following limitations:
wherein obtaining the rig operation data comprises: establishing, at a remote server, a first network connection to a drilling management network at a second drilling rig (see para [0030], "a system involving a plurality of rig systems and a management server, in accordance with an example implementation. One or more rig systems 101-1, 101-2, 101-3, 101-4, and 101-5 can involve a corresponding rig 200-1, 200-2, 200-3, 200-4, 200-5 as illustrated in FIG. 2 along with a corresponding rig node 300-1, 300-2, 300-3, 300-4, and 300-5 as illustrated in FIG. 3. The rig systems are connected to a network 100 which is also connected to a management server 102. The management server 102 manages a database 103 which contains data aggregated from the rig systems in the network."), wherein the drilling management network is configured to operate automatically a plurality of control systems at the second drilling rig (see para [0076], " The output for the analytics architecture can be interactive visual insights 1306-1, predictions 1306-2, recommended actions 1306-3, and automated actions 1306-4. The visual insights 1306-1 may be in the form of graphs that indicate the signature of one or more rigs that can be switched through as illustrated in FIGS. 11(a) to 11(c). Predictions , and wherein the rig operation data is obtained from the drilling management network (Fig 15, receive data stream from one or more rig systems).
comparing the clean time and cost generated using the one or more regression analyses with an observed clean time and cost (see para [0073], "Example functions within the hybrid compute system 1303-4 models include diagnosis of situations of the rig node systems, root cause analysis to determine attributes, correlation analysis to determine cross dependent attributes, prediction analysis to forecast production and NPT of a rig system over the timeline, and also query and search functions to compare other historical rig systems to compare with the rig systems in the network. The diagnosis function and root cause analysis can involve the determination of model signatures and comparison to the rig signature of a rig system. Correlation functions can determine new correlations and update management information regarding key attributes to be analyzed as illustrated in FIG. 17. Prediction functions can involve extrapolation of the rig system signature and providing an expected NPT or production output. The query and search function can retrieve data from other rig systems in the database having similar characteristics to the rig systems associated with the data stream." and see para and
updating the model based on the comparing (see para [0096]-[0099], showing updating the attributes used in the model after comparisons).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the oil and gas rig data aggregation and modeling system as taught by Vennelakanti in the Roth and Cohen combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 12, 17 and 20:
Further, Roth discloses the following limitations:
wherein simulating the sequence of rig operations comprises determining an amount of risk for constructing the portion of the wellbore by the first drilling rig (see para [0298], "In some embodiments of the present disclosure, then, the drilling profile of all wells is evaluated. Wells that likely encountered a geologic hazard, based on an inclination and depth change threshold, are identified. The location along the well where the hazard was encountered is also identified. If multiple wells have encountered the same hazard, the hazard can be mapped by connecting the points of intersection between the well and the hazard both spatially and vertically. Once the hazards have been identified, the distance of all wells to the nearest hazard can be calculated, and may serve as an important attribute in the analytics described 

Claim 22:
Further, Roth discloses the following limitations:
generating a control signal to send a control signal to operate an equipment based at least in part on the results of the simulating (see para [0315], showing transmitting instructions for drilling the optimal design based on the performance predictions)


Claims 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roth, Cohen, Vennelakanti and Turner, as applied above, and further in view of Aragall et al. (2021/0017847 A1) (hereinafter Aragall).

Claims 9 and 16:
Roth, Cohen, Vennelakanti and Turner do not specifically disclose establishing, at a remote server, a first network connection to a drilling management network at a second drilling rig.  In analogous art, Aragall discloses the following limitations:
wherein generating the model comprises using an artificial intelligence algorithm on the rig operation data, and wherein the artificial intelligence algorithm is selected from a group consisting of a decision tree algorithm, a support vector machine, an ensemble method, and a naive Bayes classifier algorithm (see para [0031]-[0032], "The relevant information may include correlations and/or relationships between different properties of the models. In some embodiments, the correlations and/or relationships may be extracted through a statistical analytic model such as machine learning models (e.g., statistical computing), linear models (e.g., linear regression, logistic regression, Poisson regression, etc.), multilevel models (e.g., hierarchical linear models, nested data models, mixed models, random coefficient, random-effects models, random parameter models, split-plot designs, etc.), linearization (e.g., quadratic regression, logarithmic regression, exponential regression, trigonometric regression, power function regression, Gaussian regression, Lorenz regression, a support vector machine, ensemble models, etc.), segmentation (e.g., separate linear regression models for each segment of data, or local regression), curve fitting, least square (e.g., linear least squares, non-linear least squares, etc.), classification models, and/or phenomena models. Furthermore, in further embodiments, the machine-learning models may include decision tree learning, regression trees, boosted trees, gradient boosted tree, multilayer perceptron, one-vs-rest, Naïve Bayes, k-nearest neighbor, association rule learning, a neural network, deep learning, pattern recognition, or any other type of machine-learning. The relevant information may be stored in the database in a structure that may be accessible by an analytic algorithm comparing the properties used to generate the respective data sets to the actual downhole properties. The computing device may receive data from the drilling operation 100 as illustrated in act 214. In 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Aragall with Roth, Cohen, Vennelakanti and Turner because including artificial intelligence for the modeling can assist in  understanding of the results of a boring system (see Aragall, para [0002]-[0004]).   
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of modeling fluid downhole as taught by Aragall in the Roth, Cohen, Vennelakanti and Turner combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20130066471 A1
US 4845628 A

US 20140277752 A1
US 20020103630 A1

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SUJAY KONERU/
Primary Examiner, Art Unit 3624